Citation Nr: 1127665	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  11-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 20 percent was proper.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1945 to June 1952, and from April 1955 to September 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, reduced the disability rating for the Veteran's bilateral hearing loss from 50 percent to 20 percent effective October 1, 2010. 

At that time, the issue of entitlement to service connection for arteriosclerotic heart disease was deferred pending VCAA notification requirements being met and finalization of amendments to 38 C.F.R. § 3.309(e).  The Board observes that this issue has yet to be adjudicated by the RO.  Consequently, the Board does not have jurisdiction over it.  It is, therefore, REFERRED to the RO for appropriate action.   

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  In February 2010, the RO notified the Veteran of a proposal to reduce the disability rating for bilateral hearing loss from 50 percent to 20 percent, based on an improvement shown in his condition.

2.  The RO effectuated the reduction of the Veteran's disability rating for service-connected bilateral hearing loss to 20 percent effective October 1, 2010, in the July 2010 rating decision on appeal.  

3.  The reduction in rating was carried out in accordance with applicable procedures.

4.  At the time of the reduction, a 50 percent rating had been in effect since October 28, 2008, a period of approximately two years.  

5.  The Veteran demonstrated no worse than Level III hearing acuity in the right ear on audiological evaluations conducted in May 2009, December 2009, and June 2010.  He demonstrated Level XI hearing acuity in the left ear on those examinations.  

6.  At the time of the reduction, material improvement had been shown in the degree of disability associated with the Veteran's bilateral hearing loss.  


CONCLUSION OF LAW

The July 2010 rating decision which reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 20 percent was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error as a result of insufficient notice, and no prejudicial or harmful error has been demonstrated, for reasons addressed below.

Under the law and judicial precedents, it is not clear how, or even whether, the VCAA applies to rating reduction claims, because an argument can be made that a reduction does not arise from an "application" as contemplated in 38 U.S.C.A. § 5103(a).  Nevertheless, rating reduction matters have special due process requirements which govern how a reduction in rating must be implemented.  See 38 C.F.R. § 3.105(e).

Under applicable law, when the reduction in evaluation of a service-connected disability or unemployability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified, at his or her latest address of record, of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under paragraphs (d) through (h) of section 3.105, the beneficiary will be informed that he or she will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  If a pre-determination hearing was not requested or if the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  38 C.F.R. § 3.105(i) (1), (2).

Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within the 60-day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Court has held that when VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio, and will be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case, the RO complied with all of special due process requirements pertaining to rating reductions.  The Veteran was notified, by way of a February 2010 rating decision, that his disability rating for service-connected bilateral hearing loss was proposed to be reduced from 50 to 20 percent, with detailed reasons for the proposed action.  In the notice letter attached to the February 2010 rating decision, the Veteran was notified that he had 60 days to present additional evidence to show payments should be continued at their present level.  He was also advised that he could request a predetermination hearing within 30 days from the date of the notice letter.  

In response, the Veteran requested a predetermination hearing.  The hearing was held on May 7, 2010, at the RO.  After further audiological evaluation and review of the additional evidence, the rating specialist who conducted the May 2010 hearing issued a decision in July 2010 which effectuated the reduction in the disability rating for service- connected hearing loss from 50 to 20 percent, effective October 1, 2010.  Given the foregoing, the Board finds VA has satisfied its duty to comply with the special due process requirements in this case.

The Veteran was also provided with notice of how VA determines disability ratings in an October 2009 notice letter sent in connection with the Veteran's TDIU claim.  Also, the laws and regulations pertaining to disability ratings, as well as the specific rating criteria used to evaluate his service-connected disability, were included in the July 2010 rating decision and the February 2011 SOC (cumulatively).  The RO explained the basis for its reduction in the rating decision and SOC.  Therefore, the Board finds that, if any VCAA notice was required in this case, the lack of such notice is harmless error because the Veteran, and any other reasonable person, should be expected to understand what was needed.  In addition, at the pre-determination hearing held at the RO and in written statements submitted in connection with this appeal, the Veteran and his representative have demonstrated adequate understanding of the evidence needed to substantiate his claim for restoration of the higher rating.  For these reasons, it is not prejudicial to the Veteran for the Board to decide this appeal.  No notice error has affected the essential fairness of the adjudication.

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claim.  The Veteran was afforded VA examinations in December 2009 and June 2010.  He has also submitted lay evidence and private medical evidence in support of his appeal.  Pertinent VA treatment records, to include a May 2009 VA audiological assessment, have also been considered.  It appears that all obtainable evidence identified by the Veteran has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder pertinent to the claim.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Entitlement to service connection for hearing loss (i.e., defective hearing) was established in March 1953.  At that time, the RO assigned a 10 percent disability rating effective June 25, 1952.   

Based on findings of a July 2004 VA audiological examination, the Veteran's hearing loss was increased to 20 percent effective February 2, 2004.  See August 16, 2004 rating decision.    

In October 2008, the Veteran filed a claim for an increased rating for hearing loss.   The RO awarded a 50 percent evaluation, increased from 20 percent, based on January 2009 QTC audiological examination findings, which showed a puretone threshold average of 57.5 and speech recognition score of 60 percent in the right ear and puretone threshold average of 120+ and 15 percent in the left ear.  See March 2009 rating decision.  The Veteran demonstrated Level VI hearing acuity in the right ear and Level XI hearing acuity in the left ear.   

In October 2009, the Veteran filed a claim requesting a total disability rating due to individual unemployability (TDIU) as a result of his service-connected disabilities.  

In December 2009, the Veteran was afforded a VA medical examination to determine the current level of severity of his service-connected hearing loss disability.  Based on the results of the audiological examination, which showed an average decibel loss of 105+ in the left ear and 61 in the right ear and a speech discrimination score of 84 percent in the right ear (the left ear could not be tested (CNT) due to profound hearing loss), the RO proposed to reduce the disability rating to 20 percent.


After the May 2010 pre-determination hearing and upon consideration of additional evidence, the Veteran was afforded another VA examination in June 2010 to again assess the current level of severity of his service-connected disability.  Based on this evidence, which showed an average decibel loss of 63 in the right ear and 105+ in the left ear and a speech discrimination score of 84 percent in the right ear (the left ear could not be tested due to profound hearing loss), the RO issued a July 2010 rating decision, which reduced the Veteran's disability rating from 50 percent to 20 percent.  The RO explained that the VA contract examination dated January 22, 2009, which was used to grant the 50 percent evaluation, had not included the required performance intensity testing.  The RO further explained that audiological findings in December 2009 and June 2010 are consistent with one another and show that a 20 percent evaluation is warranted.    

The Veteran filed a timely notice of disagreement and substantive appeal as to whether the reduction in his disability rating was proper.  He asserts that his disability rating should be restored to 50 percent because (1) he has complete hearing loss in his left ear and the loss in his right ear is severely limiting; and (2) he was told by the QTC examiner that the examination had been given as ordered.

Regarding rating deductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In addition, where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable as to disabilities which have not become stabilized and are likely to improve, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the Veteran's 50 percent rating, reduced to 20 percent in the July 2010 rating decision on appeal, had been in effect for much less than five years.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's service-connected bilateral hearing loss is rated under 38 C.F.R. § 4.85, DC 6100.  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz), divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Turning to the merits of this claim, the Board notes that the 50 percent rating the Veteran seeks to have restored was awarded based on a January 2009 QTC audiological examination.  As noted above, that examination revealed a puretone threshold average of 57.5 and speech recognition score of 60 percent in the right ear (Level VI) and puretone threshold average of 120+ and speech recognition score of 15 percent in the left ear (Level XI).  Based on this evidence, the RO granted a 50 percent disability rating, effective October 28, 2008, the date of receipt of the increased rating claim.  Table VII (DC 6100) provides a 50 percent disability rating for the hearing impairment demonstrated at this examination.  38 C.F.R. § 4.85.  

The rating reduction was based on the results of two VA examinations, in December 2009 and June 2010.  As noted above, at the December 2009 VA examination, an average decibel loss of 105+ in the left ear and 61 in the right ear and speech discrimination scores of CNT in the left ear and 84 percent in the right ear were shown.  At the June 2010 VA examination, the Veteran demonstrated average decibel losses of 62.5 in the right ear and 105+ in the left ear and speech discrimination scores of 84 percent in the right ear and CNT in the left ear.  The Veteran demonstrates a Level III hearing acuity of the right ear and Level XI hearing acuity of the left ear.  Table VII (DC 6100) provides for the assignment of a 20 percent disability rating for the degree of hearing impairment demonstrated at both of these examinations.  

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's disability rating from 50 percent to 20 percent, in the July 2010 rating decision, was proper.  Indeed, the December 2009 and June 2010 VA examinations reflected significant improvement in the Veteran's service-connected hearing loss, particularly with respect to his speech discrimination score for the right ear, from the level of severity shown at the prior January 2009 QTC audiological examination.  

The Board further observes that the audiological findings at a May 2009 audiological assessment, which revealed a puretone threshold average of 58.75 and speech recognition score of 88 percent for the right ear and an unavailable average and score for the Veteran's left ear (untested), are consistent with the findings at the December 2009 and June 2010 VA examinations.  The Veteran again demonstrated a Level III hearing acuity for the right ear at this examination.  Assuming that the Veteran continued to demonstrate a Level XI hearing acuity for the left ear at that time, Table VII again provides for a 20 percent evaluation for hearing loss.  

The Board recognizes that the RO has stated that the January 2009 VA contract audiological examination did not include the required performance intensity testing, which suggests that the results shown on that examination were not adequate.  However, it is unclear from review of the record how the RO arrived at this conclusion.  The December 2009 and June 2010 VA audiological examiner did not address the January 2009 findings, and no further explanation is provided.  It also appears that the audiological findings at the January 2009 VA evaluation may be comparable to findings reflected in a private audiological examination report dated in December 2008.  

In any event, even if we assume that the January 2009 audiological results are adequate, as the Veteran contends, the December 2009 and June 2010 audiological results, which are the basis of the reduction of benefits, show improved hearing in the right ear, particularly with respect to the Veteran's speech recognition score.   Although the Veteran and his wife have asserted that his hearing is currently the same or worse than what was shown at that examination, the objective findings during the time period relevant to this claim are essentially consistent with one another and reflect improved hearing for the right ear.  The Board finds the objective findings more credible and affords them greater probative value than the Veteran and his wife's lay assertions because they are based on objective audiological testing by a licensed audiologist.

In evaluating this claim, the Board further finds that the December 2009 and June 2010 VA examinations were adequate and thorough, because the VA examiner performed and reported all findings needed to ascertain the current level of severity of his service-connected disability.  Although the claims folder was not available for either examination, the examiner considered the Veteran's reported history as it relates to hearing problems and noted the Veteran's report of functional impairment caused by his hearing disability in the examination reports.  Therefore, the Board finds that the reduction in the Veteran's disability rating was adequately based upon review of the entire history of the Veteran's disability.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).

For the foregoing reasons, the Board finds that the competent and probative evidence of record, as detailed above, satisfies the regulatory standards of 38 C.F.R. § 3.344(c), because adequate reexamination of the Veteran's disability rating sufficiently showed improvement warranting a reduction in the rating.  Moreover, the procedural due process rules mandated by 38 C.F.R. § 3.105(e) for rating reductions were also followed by the RO.

Therefore, the RO's reduction of the disability rating for service-connected bilateral hearing loss from 50 percent to20 percent is found to be warranted by the evidence of record.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in favor of the Veteran, and the benefit-of-the- doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Because the reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 20 percent was proper, the appeal is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


